Lipscomb, J.
The only question presented is the refusal of the court below to grant a new trial, and the disputed fact was the northern boundary of Zavala’s colony. The contract is sufficiently clear that this line was to start from Nacogdoches on the cart road running- to the Sabine. It seems, however, that in 1820, when the contract was made between Zavala and the Gov-crumcnt, before reaching the Sabine, the road forked, and there were then two cart roads to the Sabine, and the jury had to determine from the evidence which of these cart roads was the one intended as the boundary, and they found that the lower road was the lino.
In so finding, it is believed that they neither found without evidence nor against evidence. There were other calls in the contract that fully vindicated the verdict, because, notwithstanding a considerable conflict in the testimony as to which was the cart road, the calls were wholly irreconcilable with the upper cart road.
There is nothing in this ease to make it an exception to the rule so often laid down by this court that it is peculiarly the province of the jury, in cases of a conflict of the evidence of an equal grade and dignity, to weigh the evidence and find the truth of the contested fact.
Judgment affirmed.